By the Court.

Lumpkin, J.,
delivering the opinion.
We are clear that this bill ought to be answered. If the husband confesses the ante-nuptial agreement and does not insist upon the statute of frauds in bar of its execution, there will be no obstacle in the way of decreeing its performance. And the case made by the bill and admitted by the demurrer of the other three defendants, sternly demands the interference of a Court of Equity.
True, the husband might voluntarily make a conveyance and invest the trustee of his wife with power to institute proceedings against the other parties to recover the property. But it is better in the end to settle the whole matter in the present proceeding.